Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 16, 2021

                                      No. 04-21-00296-CR

                                 Vincent Trevino GOMEZ Jr.,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR12346
                        The Honorable Jennifer Pena, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due November 15, 2021. On November 15, 2021,
appellant filed a motion requesting an extension of time to file the brief until January 14, 2022,
for a total extension of sixty days. After consideration, we GRANT the motion and ORDER
appellant to file his/her brief by January 14, 2022.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court